                                                     THIS ORDER IS APPROVED.


                                                     Dated: September 9, 2021




                                                    Brenda Moody Whinery, Chief Bankruptcy Judge
                                                    _________________________________




                                                                                   DCK




Case 4:20-bk-08862-BMW   Doc 41 Filed 09/09/21 Entered 09/10/21 07:52:04        Desc
                         Main Document Page 1 of 5
Case 4:20-bk-08862-BMW   Doc 41 Filed 09/09/21 Entered 09/10/21 07:52:04   Desc
                         Main Document Page 2 of 5
Case 4:20-bk-08862-BMW   Doc 41 Filed 09/09/21 Entered 09/10/21 07:52:04   Desc
                         Main Document Page 3 of 5
                         Digitally signed by
                         Dianne C. Kerns
                         Date: 2021.09.08
                         14:05:16 -07'00'




Case 4:20-bk-08862-BMW     Doc 41 Filed 09/09/21 Entered 09/10/21 07:52:04   Desc
                           Main Document Page 4 of 5
Case 4:20-bk-08862-BMW   Doc 41 Filed 09/09/21 Entered 09/10/21 07:52:04   Desc
                         Main Document Page 5 of 5
